Exhibit 10.4

 



Exhibit 10.4 -Series B Preferred Stock and Warrant Purchase Agreement - Exhibit
F – Form of Registration Rights Agreement

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made as of the 25th
day of August, 2016, by and among LipimetiX Development, Inc., a Delaware
corporation (the “Company”), and each of the investors listed on Schedule A
hereto, each of which is referred to in this Agreement as an “Investor”, and
each of the stockholders listed on Schedule B hereto, each of whom is referred
to herein as a “Common Holder” and any Additional Purchaser (as defined in the
Purchase Agreement) that becomes a party to this Agreement in accordance with
Section 3.9 hereof.

RECITALS

WHEREAS, the Company and the Investors are parties to the Series B Preferred
Stock and Warrant Purchase Agreement, dated as of the date herewith (the
“Purchase Agreement”); and

WHEREAS, in order to induce the Company to enter into the Purchase Agreement and
to induce the Investors to invest funds in the Company pursuant to the Purchase
Agreement, the Investors and the Company hereby agree that this Agreement shall
govern the rights of the Investors to cause the Company to register shares of
Common Stock issuable to the Investors, as set forth in this Agreement.

NOW, THEREFORE, the parties hereby agree as follows:

1.  Definitions. For purposes of this Agreement:

1.1              “Affiliate” means, with respect to any specified Person, any
other Person who, directly or indirectly, controls, is controlled by, or is
under common control with such Person, including without limitation any general
partner, managing member, officer or director of such Person or any venture
capital fund now or hereafter existing that is controlled by one or more general
partners or managing members of, or shares the same management company with,
such Person.

1.2              “Common Holder Registrable Securities” means (i) the 1,120,000
shares of Common Stock held by the Common Holders, and (ii) any Common Stock
issued as (or issuable upon the conversion or exercise of any warrant, right, or
other security that is issued as) a dividend or other distribution with respect
to, or in exchange for or in replacement of such shares.

1.3              “Common Stock” means shares of the Company’s Class A-1 Common
Stock, par value $0.00001 per share and Class A-2 Common Stock, par value
$0.00001 per share.



  

 

1.4              “Damages” means any loss, damage, claim or liability (joint or
several) to which a party hereto may become subject under the Securities Act,
the Exchange Act, or other federal or state law, insofar as such loss, damage,
claim or liability (or any action in respect thereof) arises out of or is based
upon: (i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement of the Company, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto; (ii) an omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by the
indemnifying party (or any of its agents or Affiliates) of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act, or any state securities
law.

1.5              “Derivative Securities” means any securities or rights
convertible into, or exercisable or exchangeable for (in each case, directly or
indirectly), Common Stock, including options and warrants.

1.6              “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

1.7              “Excluded Registration” means (i) a registration relating to
the sale of securities to employees of the Company or a subsidiary pursuant to a
stock option, stock purchase, or similar plan; (ii) a registration relating to
an SEC Rule 145 transaction; (iii) a registration on any form that does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of the Registrable Securities; or
(iv) a registration in which the only Common Stock being registered is Common
Stock issuable upon conversion of debt securities that are also being
registered.

1.8              “Form S-3” means such form under the Securities Act as in
effect on the date hereof or any registration form under the Securities Act
subsequently adopted by the SEC that permits incorporation of substantial
information by reference to other documents filed by the Company with the SEC.

1.9               “GAAP” means generally accepted accounting principles in the
United States.

1.10             “Holder” means any holder of Registrable Securities who is a
party to this Agreement.

1.11             “Immediate Family Member” means a child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including,
adoptive relationships, of a natural person referred to herein.

1.12             “Initiating Holders” means, collectively, Holders who properly
initiate a registration request under this Agreement.

1.13             “IPO” means the Company’s first underwritten public offering of
its Common Stock under the Securities Act.



 2 

 

1.14             “Person” means any individual, corporation, partnership, trust,
limited liability company, association or other entity.

1.15             “Preferred Stock” means, collectively, shares of the Company’s
Series A Preferred Stock and Series B Preferred Stock.

1.16             “Registrable Securities” means (i) the Common Stock issuable or
issued upon conversion of the Series B Preferred Stock; (ii) any Common Stock,
or any Common Stock issued or issuable (directly or indirectly) upon conversion
and/or exercise of any other securities of the Company, acquired by the
Investors prior to, on, or after the date hereof; (iii) the Common Holder
Registrable Securities; and (iv) any Common Stock issued as (or issuable upon
the conversion or exercise of any warrant, right, or other security that is
issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of, the shares referenced in clauses (i) and (ii) above;
excluding in all cases, however, any Registrable Securities sold by a Person in
a transaction in which the applicable rights under this Agreement are not
assigned pursuant to Subsection 3.1, and excluding for purposes of Section 2 any
shares for which registration rights have terminated pursuant to Subsection 2.11
of this Agreement.

1.17             “Registrable Securities then outstanding” means the number of
shares determined by adding the number of shares of outstanding Common Stock
that are Registrable Securities and the number of shares of Common Stock
issuable (directly or indirectly) pursuant to then exercisable and/or
convertible securities that are Registrable Securities.

1.18             “SEC” means the Securities and Exchange Commission.

1.19             “SEC Rule 144” means Rule 144 promulgated by the SEC under the
Securities Act.

1.20             “SEC Rule 145” means Rule 145 promulgated by the SEC under the
Securities Act.

1.21             “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

1.22             “Selling Expenses” means all underwriting discounts, selling
commissions, and stock transfer taxes applicable to the sale of Registrable
Securities, and fees and disbursements of counsel for any Holder, except for the
fees and disbursements of the Selling Holder Counsel borne and paid by the
Company as provided in Subsection 2.6.

1.23             “Series B Preferred Stock” means shares of the Company’s Series
B-1 Preferred Stock, par value $0.00001 per share and Series B-2 Preferred
Stock, par value $0.00001 per share.



 3 

 

2.  Registration Rights. The Company covenants and agrees as follows:

2.1 Form S-3 Demand Registration.

(a)                If at any time when it is eligible to use a Form S-3
registration statement, the Company receives a request from Holders of at least
fifty percent (50%) of the Registrable Securities then outstanding that the
Company file a Form S-3 registration statement with respect to outstanding
Registrable Securities of such Holders having an anticipated aggregate offering
price, net of Selling Expenses, of at least $15 million, then the Company shall
(i) within ten (10) days after the date such request is given, give a notice
thereof (a “Demand Notice”) to all Holders other than the Initiating Holders;
and (ii) as soon as practicable, and in any event within forty-five (45) days
after the date such request is given by the Initiating Holders, file a Form S-3
registration statement under the Securities Act covering all Registrable
Securities requested to be included in such registration by any other Holders,
as specified by notice given by each such Holder to the Company within twenty
(20) days of the date the Demand Notice is given, and in each case, subject to
the limitations of Subsections 2.1(b) and 2.3.

(b)               Notwithstanding the foregoing obligations, if the Company
furnishes to Holders requesting a registration pursuant to this Subsection 2.1 a
certificate signed by the Company’s chief executive officer stating that in the
good faith judgment of the Company’s Board of Directors it would be materially
detrimental to the Company and its stockholders for such registration statement
to either become effective or remain effective for as long as such registration
statement otherwise would be required to remain effective, because such action
would (i) materially interfere with a significant acquisition, corporate
reorganization, or other similar transaction involving the Company; (ii) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (iii) render the Company
unable to comply with requirements under the Securities Act or Exchange Act,
then the Company shall have the right to defer taking action with respect to
such filing, and any time periods with respect to filing or effectiveness
thereof shall be tolled correspondingly, for a period of not more than one
hundred twenty (120) days after the request of the Initiating Holders is given;
provided, however, that the Company may not invoke this right more than twice in
any twelve (12) month period.

(c)                The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to Subsection 2.1(a) (i) during the
period that is sixty (60) days before the Company’s good faith estimate of the
date of filing of, and ending on a date that is one hundred eighty (180) days
after the effective date of, a Company-initiated registration, provided that the
Company is actively employing in good faith commercially reasonable efforts to
cause such registration statement to become effective; or (ii) if the Company
has effected one registration pursuant to Subsection 2.1(a) within the twelve
(12) month period immediately preceding the date of such request. A registration
shall not be counted as “effected” for purposes of this Subsection 2.1(c) until
such time as the applicable registration statement has been declared effective
by the SEC, unless the Initiating Holders withdraw their request for such
registration, elect not to pay the registration expenses therefor, and forfeit
their right to one demand registration statement pursuant to Subsection 2.6, in
which case such withdrawn registration statement shall be counted as “effected”
for purposes of this Subsection 2.1(c).



 4 

 

2.2 Company Registration. If the Company proposes to register (including, for
this purpose, a registration effected by the Company for stockholders other than
the Holders) any of its Common Stock under the Securities Act in connection with
the public offering of such securities solely for cash (other than in an
Excluded Registration), the Company shall, at such time, promptly give each
Holder notice of such registration. Upon the request of each Holder given within
twenty (20) days after such notice is given by the Company, the Company shall,
subject to the provisions of Subsection 2.3, cause to be registered all of the
Registrable Securities that each such Holder has requested to be included in
such registration. The Company shall have the right to terminate or withdraw any
registration initiated by it under this Subsection 2.2 before the effective date
of such registration, whether or not any Holder has elected to include
Registrable Securities in such registration. The expenses (other than Selling
Expenses) of such withdrawn registration shall be borne by the Company in
accordance with Subsection 2.6.

2.3 Underwriting Requirements.

(a)                If, pursuant to Subsection 2.1, the Initiating Holders intend
to distribute the Registrable Securities covered by their request by means of an
underwriting, they shall so advise the Company as a part of their request made
pursuant to Subsection 2.1, and the Company shall include such information in
the Demand Notice. The underwriter(s) will be selected by the Company and shall
be reasonably acceptable to a majority in interest of the Initiating Holders. In
such event, the right of any Holder to include such Holder’s Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Subsection 2.4(e)) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting. Notwithstanding any other provision of this Subsection 2.3,
if the underwriter advises the Initiating Holders in writing that marketing
factors require a limitation on the number of shares to be underwritten, then
the Initiating Holders shall so advise all Holders of Registrable Securities
that otherwise would be underwritten pursuant hereto, and the number of
Registrable Securities that may be included in the underwriting shall be
allocated among such Holders of Registrable Securities, including the Initiating
Holders, in proportion (as nearly as practicable) to the number of Registrable
Securities owned by each Holder or in such other proportion as shall mutually be
agreed to by all such selling Holders; provided, however, that the number of
Registrable Securities held by the Holders to be included in such underwriting
shall not be reduced unless all other securities are first entirely excluded
from the underwriting. To facilitate the allocation of shares in accordance with
the above provisions, the Company or the underwriters may round the number of
shares allocated to any Holder to the nearest one hundred (100) shares.



 5 

 

(b)               In connection with any offering involving an underwriting of
shares of the Company’s capital stock pursuant to Subsection 2.2, the Company
shall not be required to include any of the Holders’ Registrable Securities in
such underwriting unless the Holders accept the terms of the underwriting as
agreed upon between the Company and its underwriters, and then only in such
quantity as the underwriters in their sole discretion determine will not
jeopardize the success of the offering by the Company. If the total number of
securities, including Registrable Securities, requested by stockholders to be
included in such offering exceeds the number of securities to be sold (other
than by the Company) that the underwriters in their reasonable discretion
determine is compatible with the success of the offering, then the Company shall
be required to include in the offering only that number of such securities,
including Registrable Securities, which the underwriters and the Company in
their sole discretion determine will not jeopardize the success of the offering.
If the underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Holders in proportion (as nearly as practicable to) the number
of Registrable Securities owned by each selling Holder or in such other
proportions as shall mutually be agreed to by all such selling Holders. To
facilitate the allocation of shares in accordance with the above provisions, the
Company or the underwriters may round the number of shares allocated to any
Holder to the nearest one hundred (100) shares. For purposes of the provision in
this Subsection 2.3 (b) concerning apportionment, for any selling Holder that is
a partnership, limited liability company, or corporation, the partners, members,
retired partners, retired members, stockholders, and Affiliates of such Holder,
or the estates and Immediate Family Members of any such partners, retired
partners, members, and retired members and any trusts for the benefit of any of
the foregoing Persons, shall be deemed to be a single “selling Holder,” and any
pro rata reduction with respect to such “selling Holder” shall be based upon the
aggregate number of Registrable Securities owned by all Persons included in such
“selling Holder,” as defined in this sentence.

(c)                For purposes of Subsection 2.1, a registration shall not be
counted as “effected” if, as a result of an exercise of the underwriter’s
cutback provisions in Subsection 2.3 (a), fewer than fifty percent (50%) of the
total number of Registrable Securities that Holders have requested to be
included in such registration statement are actually included.

2.4 Obligations of the Company. Whenever required under this Section 2 to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

(a)                prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective and, upon the
request of the Holders of a majority of the Registrable Securities registered
thereunder, keep such registration statement effective for a period of up to one
hundred twenty (120) days or, if earlier, until the distribution contemplated in
the registration statement has been completed; provided, however, that (i) such
one hundred twenty (120) day period shall be extended for a period of time equal
to the period the Holder refrains, at the request of an underwriter of Common
Stock (or other securities) of the Company, from selling any securities included
in such registration, and (ii) in the case of any registration of Registrable
Securities on Form S-3 that are intended to be offered on a continuous or
delayed basis, subject to compliance with applicable SEC rules, such one hundred
twenty (120) day period shall be extended for up to sixty (60) days, if
necessary, to keep the registration statement effective until all such
Registrable Securities are sold;

(b)               prepare and file with the SEC such amendments and supplements
to such registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;



 6 

 

(c)                furnish to the selling Holders such numbers of copies of a
prospectus, including a preliminary prospectus, as required by the Securities
Act, and such other documents as the Holders may reasonably request in order to
facilitate their disposition of their Registrable Securities;

(d)               use its commercially reasonable efforts to register and
qualify the securities covered by such registration statement under such other
securities or blue-sky laws of such jurisdictions as shall be reasonably
requested by the selling Holders; provided that the Company shall not be
required to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;

(e)                in the event of any underwritten public offering, enter into
and perform its obligations under an underwriting agreement, in usual and
customary form, with the underwriter(s) of such offering;

(f)                use its commercially reasonable efforts to cause all such
Registrable Securities covered by such registration statement to be listed on a
national securities exchange or trading system and each securities exchange and
trading system (if any) on which similar securities issued by the Company are
then listed;

(g)               provide a transfer agent and registrar for all Registrable
Securities registered pursuant to this Agreement and provide a CUSIP number for
all such Registrable Securities, in each case not later than the effective date
of such registration;

(h)               promptly make available for inspection by the selling Holders,
any [managing] underwriter(s) participating in any disposition pursuant to such
registration statement, and any attorney or accountant or other agent retained
by any such underwriter or selected by the selling Holders, all financial and
other records, pertinent corporate documents, and properties of the Company, and
cause the Company’s officers, directors, employees, and independent accountants
to supply all information reasonably requested by any such seller, underwriter,
attorney, accountant, or agent, in each case, as necessary or advisable to
verify the accuracy of the information in such registration statement and to
conduct appropriate due diligence in connection therewith;

(i) notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and

(j) after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.

In addition, the Company shall ensure that, at all times after any registration
statement covering a public offering of securities of the Company under the
Securities Act shall have become effective, its insider trading policy shall
provide that the Company’s directors may implement a trading program under Rule
10b5-1 of the Exchange Act.



 7 

 

2.5 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as is
reasonably required to effect the registration of such Holder’s Registrable
Securities.

2.6 Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section 2, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements of one counsel for the
selling Holders (“Selling Holder Counsel”), shall be borne and paid by the
Company; provided, however, that the Company shall not be required to pay for
any expenses of any registration proceeding begun pursuant to Subsection 2.1 if
the registration request is subsequently withdrawn at the request of the Holders
of a majority of the Registrable Securities to be registered (in which case all
selling Holders shall bear such expenses pro rata based upon the number of
Registrable Securities that were to be included in the withdrawn registration),
unless the Holders of a majority of the Registrable Securities agree to forfeit
their right to the registration pursuant to Subsection 2.1(a). All Selling
Expenses relating to Registrable Securities registered pursuant to this Section
2 shall be borne and paid by the Holders pro rata on the basis of the number of
Registrable Securities registered on their behalf.

2.7 Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any registration pursuant to this
Agreement as the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 2.

2.8 Indemnification. If any Registrable Securities are included in a
registration statement under this Section 2:

(a)                To the extent permitted by law, the Company will indemnify
and hold harmless each selling Holder, and the partners, members, officers,
directors, and stockholders of each such Holder; legal counsel and accountants
for each such Holder; any underwriter (as defined in the Securities Act) for
each such Holder; and each Person, if any, who controls such Holder or
underwriter within the meaning of the Securities Act or the Exchange Act,
against any Damages, and the Company will pay to each such Holder, underwriter,
controlling Person, or other aforementioned Person any legal or other expenses
reasonably incurred thereby in connection with investigating or defending any
claim or proceeding from which Damages may result, as such expenses are
incurred; provided, however, that the indemnity agreement contained in this
Subsection 2.8 (a) shall not apply to amounts paid in settlement of any such
claim or proceeding if such settlement is effected without the consent of the
Company, which consent shall not be unreasonably withheld, nor shall the Company
be liable for any Damages to the extent that they arise out of or are based upon
actions or omissions made in reliance upon and in conformity with written
information furnished by or on behalf of any such Holder, underwriter,
controlling Person, or other aforementioned Person expressly for use in
connection with such registration.



 8 

 

(b)               To the extent permitted by law, each selling Holder, severally
and not jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Subsection 2.8 (b) shall not apply to amounts paid
in settlement of any such claim or proceeding if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided further that in no event shall the aggregate amounts
payable by any Holder by way of indemnity or contribution under Subsections 2.8
(b) and 2.8(d) exceed the proceeds from the offering received by such Holder
(net of any Selling Expenses paid by such Holder), except in the case of fraud
or willful misconduct by such Holder.

(c)                Promptly after receipt by an indemnified party under this
Subsection 2.8 of notice of the commencement of any action (including any
governmental action) for which a party may be entitled to indemnification
hereunder, such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Subsection 2.8, give the
indemnifying party notice of the commencement thereof. The indemnifying party
shall have the right to participate in such action and, to the extent the
indemnifying party so desires, participate jointly with any other indemnifying
party to which notice has been given, and to assume the defense thereof with
counsel mutually satisfactory to the parties; provided, however, that an
indemnified party (together with all other indemnified parties that may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such action.



 9 

 

(d)               To provide for just and equitable contribution to joint
liability under the Securities Act in any case in which either: (i) any party
otherwise entitled to indemnification hereunder makes a claim for
indemnification pursuant to this Subsection 2.8 but it is judicially determined
(by the entry of a final judgment or decree by a court of competent jurisdiction
and the expiration of time to appeal or the denial of the last right of appeal)
that such indemnification may not be enforced in such case, notwithstanding the
fact that this Subsection 2.8 provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of any party
hereto for which indemnification is provided under this Subsection 2.8, then,
and in each such case, such parties will contribute to the aggregate losses,
claims, damages, liabilities, or expenses to which they may be subject (after
contribution from others) in such proportion as is appropriate to reflect the
relative fault of each of the indemnifying party and the indemnified party in
connection with the statements, omissions, or other actions that resulted in
such loss, claim, damage, liability, or expense, as well as to reflect any other
relevant equitable considerations. The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the untrue or allegedly untrue statement of a material fact, or
the omission or alleged omission of a material fact, relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission; provided, however, that, in any such case
(x) no Holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by such
Holder pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall a Holder’s liability pursuant to this Subsection 2.8 (d), when
combined with the amounts paid or payable by such Holder pursuant to Subsection
2.8 (b), exceed the proceeds from the offering received by such Holder (net of
any Selling Expenses paid by such Holder), except in the case of willful
misconduct or fraud by such Holder.

(e)                Notwithstanding the foregoing, to the extent that the
provisions on indemnification and contribution contained in the underwriting
agreement entered into in connection with the underwritten public offering are
in conflict with the foregoing provisions, the provisions in the underwriting
agreement shall control.

(f)                Unless otherwise superseded by an underwriting agreement
entered into in connection with the underwritten public offering, the
obligations of the Company and Holders under this Subsection 2.8 shall survive
the completion of any offering of Registrable Securities in a registration under
this Section 2, and otherwise shall survive the termination of this Agreement.

2.9 Reports Under Exchange Act. With a view to making available to the Holders
the benefits of SEC Rule 144 and any other rule or regulation of the SEC that
may at any time permit a Holder to sell securities of the Company to the public
without registration or pursuant to a registration on Form S-3, the Company
shall:

(a)                make and keep available adequate current public information,
as those terms are understood and defined in SEC Rule 144, at all times after
the effective date of the registration statement filed by the Company for the
IPO;

(b)               use commercially reasonable efforts to file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time after the Company has become
subject to such reporting requirements); and



 10 

 

(c)                furnish to any Holder, so long as the Holder owns any
Registrable Securities, forthwith upon request (i) to the extent accurate, a
written statement by the Company that it has complied with the reporting
requirements of SEC Rule 144 (at any time after ninety (90) days after the
effective date of the registration statement filed by the Company for the IPO),
the Securities Act, and the Exchange Act (at any time after the Company has
become subject to such reporting requirements), or that it qualifies as a
registrant whose securities may be resold pursuant to Form S-3 (at any time
after the Company so qualifies); (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company; and (iii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC that permits the
selling of any such securities without registration (at any time after the
Company has become subject to the reporting requirements under the Exchange Act)
or pursuant to Form S-3 (at any time after the Company so qualifies to use such
form).

2.10             “Market Stand-off” Agreement. Each Holder hereby agrees that it
will not, without the prior written consent of the managing underwriter, during
the period commencing on the date of the final prospectus relating to the
registration by the Company of shares of its Common Stock or any other equity
securities under the Securities Act on a registration statement on Form S-1 or
Form S-3, and ending on the date specified by the Company and the managing
underwriter (such period not to exceed one hundred eighty (180) days in the case
of the IPO, or such other period as may be requested by the Company or an
underwriter to accommodate regulatory restrictions on (1) the publication or
other distribution of research reports, and (2) analyst recommendations and
opinions, including, but not limited to, the restrictions contained in FINRA
Rule 2711(f)(4) or NYSE Rule 472(f)(4), or any successor provisions or
amendments thereto), or ninety (90) days in the case of any registration other
than the IPO, or such other period as may be requested by the Company or an
underwriter to accommodate regulatory restrictions on (1) the publication or
other distribution of research reports and (2) analyst recommendations and
opinions, including, but not limited to, the restrictions contained in FINRA
Rule 2711(f)(4) or NYSE Rule 472(f)(4), or any successor provisions or
amendments thereto), (i) lend; offer; pledge; sell; contract to sell; sell any
option or contract to purchase; purchase any option or contract to sell; grant
any option, right, or warrant to purchase; or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable (directly or indirectly) for Common Stock
(whether such shares or any such securities are then owned by the Holder or are
thereafter acquired) or (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of such securities, whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of Common Stock or other
securities, in cash, or otherwise. The foregoing provisions of this Subsection
2.10 shall not apply to the sale of any shares to an underwriter pursuant to an
underwriting agreement, and shall be applicable to the Holders only if all
officers and directors are subject to the same restrictions. The underwriters in
connection with such registration are intended third-party beneficiaries of this
Subsection 2.10 and shall have the right, power and authority to enforce the
provisions hereof as though they were a party hereto. Each Holder further agrees
to execute such agreements as may be reasonably requested by the underwriters in
connection with such registration that are consistent with this Subsection 2.10
or that are necessary to give further effect thereto.

2.11             Termination of Registration Rights. The right of any Holder to
request registration or inclusion of Registrable Securities in any registration
pursuant to Subsections 2.1 or 2.2 shall terminate upon the earliest to occur
of:

(a)                the closing of a Deemed Liquidation Event, as such term is
defined in the Company’s Certificate of Incorporation;



 11 

 

(b)               such time as Rule 144 or another similar exemption under the
Securities Act is available for the sale of all of such Holder’s shares without
limitation during a three-month period without registration; and

(c)                the third anniversary of the IPO.

3.  Miscellaneous.

3.1 Successors and Assigns. The rights under this Agreement may be assigned (but
only with all related obligations) by a Holder to a transferee of Registrable
Securities that (i) is an Affiliate of a Holder; (ii) is a Holder’s Immediate
Family Member or trust for the benefit of an individual Holder or one or more of
such Holder’s Immediate Family Members; or (iii) after such transfer, holds at
least five percent (5%) shares of Registrable Securities (subject to appropriate
adjustment for stock splits, stock dividends, combinations, and other
recapitalizations); provided, however, that (x) the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee and the Registrable Securities with respect to
which such rights are being transferred; and (y) such transferee agrees in a
written instrument delivered to the Company to be bound by and subject to the
terms and conditions of this Agreement, including the provisions of Subsection
2.10. For the purposes of determining the number of shares of Registrable
Securities held by a transferee, the holdings of a transferee (1) that is an
Affiliate or stockholder of a Holder; (2) who is a Holder’s Immediate Family
Member; or (3) that is a trust for the benefit of an individual Holder or such
Holder’s Immediate Family Member shall be aggregated together and with those of
the transferring Holder; provided further that all transferees who would not
qualify individually for assignment of rights shall have a single
attorney-in-fact for the purpose of exercising any rights, receiving notices, or
taking any action under this Agreement. The terms and conditions of this
Agreement inure to the benefit of and are binding upon the respective successors
and permitted assignees of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assignees any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided herein.

3.2 Governing Law. This Agreement shall be governed by the internal law of the
State of Delaware.

3.3 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

3.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.



 12 

 

3.5 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or (i) personal delivery to the party to be notified;
(ii) when sent, if sent by electronic mail or facsimile during the recipient’s
normal business hours, and if not sent during normal business hours, then on the
recipient’s next business day; (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (iv)
one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt. All communications shall be sent to the
respective parties at their addresses as set forth on Schedule A or Schedule B
(as applicable) hereto, or to the principal office of the Company and to the
attention of the Chief Executive Officer, in the case of the Company, or to such
email address, facsimile number, or address as subsequently modified by written
notice given in accordance with this Subsection 3.5.

3.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Company and the holders of a majority of the Registrable
Securities then outstanding; provided that any provision hereof may be waived by
any waiving party on such party’s own behalf, without the consent of any other
party. The Company shall give prompt notice of any amendment or termination
hereof or waiver hereunder to any party hereto that did not consent in writing
to such amendment, termination, or waiver. Any amendment, termination, or waiver
effected in accordance with this Subsection 3.6 shall be binding on all parties
hereto, regardless of whether any such party has consented thereto. No waivers
of or exceptions to any term, condition, or provision of this Agreement, in any
one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision.

3.7 Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.

3.8 Aggregation of Stock. All shares of Registrable Securities held or acquired
by Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.

3.9 Additional Investors. Notwithstanding anything to the contrary contained
herein, if the Company issues additional shares of the Company’s Series B
Preferred Stock after the date hereof, any purchaser of such shares of Series B
Preferred Stock may become a party to this Agreement by executing and delivering
an additional counterpart signature page to this Agreement, and thereafter shall
be deemed an “Investor” for all purposes hereunder. No action or consent by the
Investors shall be required for such joinder to this Agreement by such
additional Investor, so long as such additional Investor has agreed in writing
to be bound by all of the obligations as an “Investor” hereunder.



 13 

 

3.10 Entire Agreement. This Agreement (including any Schedules and Exhibits
hereto) constitutes the full and entire understanding and agreement among the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.

3.11 Dispute Resolution. The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of Arizona and to the
jurisdiction of the United States District Court for the District of Arizona for
the purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (b) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in the state courts of
Arizona or the United States District Court for the District of Arizona, and (c)
hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.

Waiver of Jury Trial: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS
(INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY
HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

The prevailing party shall be entitled to reasonable attorney’s fees, costs, and
necessary disbursements in addition to any other relief to which such party may
be entitled. Each of the parties to this Agreement consents to personal
jurisdiction for any equitable action sought in the U.S. District Court for the
District of Arizona or any court of the State of Arizona.

3.12  Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of or acquiescence to any such breach or default, or to any similar
breach or default thereafter occurring, nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. All remedies, whether under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

 14 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 



 15 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

THE COMPANY:      

LIPIMETIX DEVELOPMENT, INC.

By: /s/ Dennis I. Goldberg
Name: Dennis I. Goldberg, Ph.D.
Title: President

Address for Notices:

5 Commonwealth Rd., Suite 2A

Natick, Massachusetts 01760

Attn: Dennis I. Goldberg, Ph.D.

Email: dgoldberg@lipimetix.com

with a copy to:

Leslie M. Taeger
Senior Vice President &
     Chief Financial Officer
Capstone Therapeutics Corp.
1275 W. Washington St., Suite 104
Tempe, AZ 85281





  COMMON HOLDERS:      

CAPSTONE THERAPEUTICS CORP.,
a Delaware corporation

By: /s/ John M. Holliman, III

J.M. Holliman, III

Executive Chairman

 

LX STOCKHOLDERS:

 

/s/ Dennis I. Goldberg

Dennis I. Goldberg, Ph.D.

 

/s/ Phillip M. Friden

Phillip M. Friden, Ph.D.

 

/s/ Eric Morrel

Eric Morrel, Ph.D.

 



 

 

[Signature Page to Registration Rights Agreement]

 



  

 



 

 

 

_____________________________

G.M. Anantharamaiah

 

_____________________________

Palgunachari Mayakonda

 

_____________________________

Frederick Meyer

_____________________________

Michael Webb

_____________________________

Jeffrey Elton

 

THE UAB RESEARCH FOUNDATION

 

By: __________________________

Kathy L. Nugent

Chief Executive Officer

 







 







 

[Signature Page to Registration Rights Agreement]



  

 

SCHEDULE A

Investors

 

 

 

 



  

 

SCHEDULE B

Common Holders

 

 

 

 

 

